Berdon, J.,
dissenting. I would grant the defendant’s petition for certification in order for this court to review the following issues:
“1. Did the Appellate Court err in concluding that, by denying the defendant the opportunity to question the state’s only substantive witness about documented instances of prior untruthfulness, the trial court had not improperly restricted the defendant’s right of cross-examination?
“2. Did the Appellate Court err in concluding that the defendant was not denied due process by the state’s refusal to drop the risk of injury count regarding ‘J’ despite the absence of admissible evidence as to this court?
“3. Did the Appellate Court err in concluding that the trial court properly adopted special procedures dur*925ing (the alleged victim) ‘L’s’ testimony and that these procedures did not engender sympathy for her or enhance her testimony?”
Decided April 9, 1992
Ramona Stilley Carlow and Glenn D. Woods, in support of the petition.
Rita M. Shair, assistant state’s attorney, in opposition.